
	
		II
		111th CONGRESS
		1st Session
		S. 1800
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to provide compensation for certain persons
		  injured in the course of employment at the Feed Materials Production Center
		  (commonly referred to as Fernald) or the Piqua Organic Moderated
		  Reactor in Ohio.
	
	
		1.Definition of member of the
			 Special Exposure Cohort
			(a)In
			 generalSection 3621(14) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000
			 (42 U.S.C.
			 7384l(14)) is amended by adding at the end the
			 following:
				
					(D)The employee was
				so employed for a number of work days aggregating at least 250 work days before
				January 1, 2009, by the Department of Energy or a Department of Energy
				contractor or subcontractor at the Feed Materials Production Center (commonly
				referred to as Fernald) or the Piqua Organic Moderated Reactor
				in State of
				Ohio.
					.
			(b)ReapplicationA claim that an individual qualifies, by
			 reason of section 3621(14)(D) of the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (as added by
			 subsection (a)), for compensation or
			 benefits under that Act shall be considered for compensation or benefits
			 notwithstanding any denial of any other claim for compensation with respect to
			 the individual.
			
